         Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 1 of 12



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                                Chapter 11

WESTMORELAND COAL COMPANY, et al.,                    Case No. 18-35672 (DRJ)

Debtors.                                              (Jointly Administered)
                                               /

    MAR-BOW VALUE PARTNERS LLC’S EMERGENCY MOTION TO COMPEL
          DISCOVERY REGARDING INVESTMENTS OF MCKINSEY
     RECOVERY & TRANSFORMATION SERVICES U.S., LLC AND CERTAIN
           AFFILIATES IN PARTIES-IN-INTEREST IN THIS CASE

                               (This relates to Dkt 2119)


     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
     IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
     THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
     MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
     SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
     YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
     YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
     BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF
     MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
     OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
     MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
     OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
     AND MAY DECIDE THE MOTION AT THE HEARING.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

     EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
     CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL
     HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE
     REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
     CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
     IMMEDIATE RESPONSE.
      Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 2 of 12



TO THE HON. DAVID R. JONES, CHIEF UNITED STATES BANKRUTPCY JUDGE:

       Mar-Bow Value Partners LLC (“Mar-Bow”), a creditor, submits this emergency motion

to compel McKinsey Recovery & Transformation Services U.S., LLC and certain of its affiliates

who seek to be retained as professionals under section 327(a) (“McKinsey”) [see Dkt 2119], to

respond to Mar-Bow’s discovery requests regarding investment interests held by McKinsey in

parties-in-interest in this case as set forth below and in the proposed order filed herewith.

                                PRELIMINARY STATEMENT

       1.      At the end of the October 29, 2019 hearing, the Court set a January 31, 2020,

deadline for discovery on Mar-Bow’s objection to McKinsey’s July 3, 2019 employment

application. Given the discovery schedule, the very next day Mar-Bow contacted McKinsey in an

attempt to focus and prioritize the discovery sought in its existing requests.1          Mar-Bow’s

correspondence focused primarily on issues related to investments held by McKinsey’s investment

affiliate, the MIO, in Interested Parties, and the purported informational “wall” between MIO and

the rest of McKinsey. Those issues are central to the upcoming February hearing on McKinsey’s

employment.

       2.      Unfortunately, five days later, on November 4, 2019, McKinsey responded by

refusing to produce any part of the information requested in Mar-Bow’s October 30

correspondence.2     Also on November 4, Mar-Bow issued formal document requests and

interrogatories seeking those items (among others).3 At two meet-and-confer calls on November

5 and 7, the parties were unable to reach a resolution, and McKinsey repeatedly argued that the




1
    See Ex. 1 (10/30/2019 Email from M. Petrella to J. Selendy).
2
    See Ex. 2 (11/4/2019 Letter from J. Selendy to M. Petrella).
3
    See Ex. 3 (11/4/2019 Document Requests to McKinsey) at 14-18 (Request Nos. 2-7); id., Ex. 4
(11/4/2019 Interrogatories to McKinsey) at 13-16 (Interrogatory Nos. 5-6, 10).
                                                  2
       Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 3 of 12



information sought by Mar-Bow was irrelevant because of the existence of claimed information

barriers within McKinsey. The purpose of discovery is to test an adversary’s factual assertions;

Mar-Bow cannot simply take McKinsey’s word for it. The information sought in Mar-Bow’s

October 30 correspondence is indispensable to its ability to prepare for the February hearing, Mar-

Bow now moves to compel McKinsey to produce the requested materials.

       3.      Emergency relief is sought because the discovery deadline is less than three months

away, and that period covers several major holidays. Even after document discovery, the parties

anticipate several depositions to occur across the country and, potentially, internationally.

                                  RELEVANT BACKGROUND

       4.      The most critical issues in this case concern the investment interests that

McKinsey’s partners and employees held in Interested Parties through MIO. In that regard, three

of the central disputed issues to be resolved at trial are: (1) what security-level investment interests

were held in which Interested Parties; (2) to what extent MIO is aware of and directs those

investment interests; (3) whether there is, in fact, an informational “wall” between MIO and rest

of McKinsey and, if so, whether these investments in Interested Parties disqualify McKinsey from

retention as a professional. McKinsey’s position is that, for the most part, the MIO entrusts funds

to outside investment managers with discretionary investment authority.4 McKinsey further

contends that MIO has limited visibility into what securities are held in those funds. 5 McKinsey

also claims that there is a strict informational “wall” between MIO and the rest of McKinsey.6

       5.      Mar-Bow, in contrast, disputes all of these claims. As to security-level investment

interests (Item (1) above), McKinsey’s Protocol excuses non-disclosure of investment interests in



4
    See, e.g., Dkt. 2340 (McKinsey’s Omnibus Response) at 26.
5
    See, e.g., id. at 31.
6
    See, e.g., id.
                                                   3
       Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 4 of 12



Interested Parties. Specifically, the Protocol that McKinsey used to create its most recent

disclosures provides that a proposed professional does not have to disclose investment interests in

Interested Parties that are held through funds managed by an outside advisor with discretionary

investment authority.7       Thus, for example, the Wall Street Journal recently reported that

McKinsey, while serving as a professional in the ANR case, held an investment interest in the

reorganized debtor, Contura, through an outside fund manager, Whitebox.8 Contura received the

most valuable ANR estate assets.9 McKinsey does not deny its investment interest in Contura,

that it profited handsomely from that interest, or that it failed to disclose that interest to the ANR

court prior to confirmation, despite an explicit court order to do so.10 And yet, McKinsey prepared

its disclosures in this case under a Protocol that allows it to withhold disclosure of the same type

of interests in this case.

        6.      As to the MIO’s awareness of its security-level investments through funds managed

by outside advisors (Item (2) above), MIO has a professional staff of 120 people and over $26

billion of investable assets, including more than $2 billion that McKinsey considers to be “direct”

investments made by MIO.11 Those 120 people employed by MIO must be doing something.

They are devising, directing, and monitoring investments in funds holding individual securities,

including the securities of Interested Parties. McKinsey expects Mar-Bow to take on faith that the



7
    See Dkt. 1907-1 (Protocol) at 22; Dkt. 2426 at 82, 112, 114.
8
    See Ex. 6 (McKinsey is Big in Bankruptcy – and Highly Secretive, Wall Street Journal, Apr.
27, 2018).
9
    See id. at 6.
10
    See Ex. 7 (One Man vs. McKinsey, New York Times, Apr. 11, 2019) at 6; id., Ex. 8 (1/9/2019
ANR Tr.) at 24:14-25:9.
11
    See Ex. 6 (MIO Partners, Inc. – Company Profile) (stating MIO has 120 employees); id., Ex. 7
(MIO Partners, Inc. – SEC Form ADV – 2019) at 11 (showing that MIO has $26,232,953,078 in
“regulatory assets under management,” of which $6,481,236,491 can be categorized as “pension
and profit sharing plans”); Dkt. 2340 at 22 (admitting that “MIO professional staff directly invest
approximately 10% of MIO assets under management”—or around $2.6 billion).
                                                  4
      Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 5 of 12



MIO essentially passes money along to outside managers with discretionary investment authority,

and its role ends there. Nonsense. If that is all that the 120 MIO investment professionals do, why

would McKinsey need MIO at all?

       7.      McKinsey implicitly argues that if an investor like MIO uses an outside manager

with discretionary investment authority, that investor has no ability to direct or influence how its

funds are invested. But in the real world, a client with over $26 billion in funds to invest has

considerable influence, and if it tells its manager to buy shares in a particular fund, if that manager

wants to keep that client’s business, it buys the shares. Just because the manager has discretionary

authority does not mean that it cannot and does not make investments at the client’s suggestion or

outright direction. And indeed, Mar-Bow has already uncovered, in other cases, that MIO’s

Compass funds (which are owned and managed by MIO, i.e., McKinsey) do indeed exercise

investment discretion over the “third party” funds in which they invest. See Ex. 15 (2Q 2016

Visium SEC Form 13F) at 2 (listing MIO’s funds Compass TPM LLC and Compass Offshore

TPM LP as “Other Included Managers”); see generally id. (listing Compass TPM LLC and

Compass Offshore TPM LP as the managers for numerous specific investments).

       8.      With respect to the so-called “wall” between MIO and the rest of McKinsey (Item

(3) above), Mar-Bow and the U.S. Trustee have heard this story before. In ANR and earlier cases,

McKinsey repeatedly represented to Courts and the U.S. Trustee that MIO was a “blind trust” in

which McKinsey personnel had no visibility whatsoever into the MIO’s investment activities.12

But subsequent investigation by the U.S. Trustee and Mar-Bow revealed that MIO’s retirement




12
   Ex. 8 (ANR Dkt. 4164) at 3-4 (collecting “blind trust” and “walled off” quotes from ANR and
SunEdison).


                                                  5
        Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 6 of 12



fund investments are a matter of public record,13 and the President of McKinsey RTS, Jon Garcia,

simultaneously sat on the Board, the Audit Committee, and the Investment Committee of MIO for

over a decade14 (only stepping down in mid-2017 after Judge Huennekens ordered McKinsey to

disclose MIO’s connections in ANR).15 The Investment Committee members, including Garcia,

not only knew what the MIO’s investments were, but also actually approved those investments.16

When the U.S. Trustee learned the foregoing information, it rebuked McKinsey for misleading it

and the Court in its submission in the ANR case.17 The U.S. Trustee characterized McKinsey’s

claim that the MIO was a blind trust as “inaccurate” and “misleading,” and went so far as to say

that “McKinsey’s misleading representation and lack of transparency about Mr. Garcia’s role

undermines the very purpose of Rule 2014.”18 The bottom line is that Mar-Bow should not be

required to take anything McKinsey says about “the wall” at face value without discovery.

                                               ARGUMENT

         9.           Mar-Bow acknowledges that the foregoing issues are disputed. And in litigation,

disputed issues are resolved at trial after full and fair discovery. With that in mind, on October 30,

the day after this Court opened discovery at the October 29 hearing, Mar-Bow sent McKinsey a

highly specific and focused set of discovery requests (all of which were specific subsets of



13
    See, e.g., id., Ex. 12 (MMRT Form 5500 – 2018) at 32-37.
14
    See id., Ex. 8 (ANR Dkt. 4164) at 1, 6; id., Ex. 10 (ANR Dkt. 4159) at 1-2 ¶¶ 1, 4.
15
    Id., Ex. 13 (ANR Dkt. 4159) at 3 ¶ 7 (“In June 2017, I stepped down from my role on the MIO
Board. . . . I generally understood that there had been some external challenges to RTS’s
bankruptcy disclosures and it would streamline RTS’s disclosure process going forward if I did
not serve on the MIO board.”).
16
    See Ex. 11 (ANR Dkt. 4164) at 1 (“MIO was not a blind trust and Jon Garcia, McKinsey’s
president, ratified MIO investment decisions.”).
17
    See generally id., Ex. 11 (ANR Dkt. 4164). The U.S. Trustee also noted that “in connection
with the U.S. Trustee’s investigation, it took seven declarations and many months to elicit
important information that McKinsey should have disclosed years earlier.” Id. at 9 ¶ `3.
18
     Id. at 1, 4-6.
                                                     6
      Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 7 of 12



previously-served discovery) designed to uncover relevant facts about the disputed MIO issues.

Each disputed category of documents is addressed seriatim below.

   1. MIO Investments

       10.     Mar-Bow’s October 30 correspondence stated:

               We need documents sufficient to identify all the MIO investments
               (direct, indirect, or otherwise) for the time period ranging from July
               11, 2018 (the date Westmoreland engaged McKinsey) until July 3,
               2019 (the date McKinsey filed its last application for employment).
               The records should include the name of any outside manager for the
               investment, the name of any fund or fund of fund investments, the
               security-level holdings of each fund (and, in the case of fund of
               funds, the security-level holdings of each fund within the fund), and
               the amount of each investment.

               We [also] need you identify to us each Compass and SSALT Fund
               entity [funds owned and managed by MIO] and its security-level
               holdings for the period July 11, 2018 until July 3, 2019. To be clear,
               whenever funds of funds are implicated, we are interested in looking
               through to the security-level holdings of each fund within a fund.

Ex. 1 (10/30/2019 Email from M. Petrella to J. Selendy).

       11.     The relevance of this information is obvious.          It will allow Mar-Bow to

independently determine the security-level investments that McKinsey’s partners and employees

held in Interested Parties through the MIO, and the amounts of those investments. McKinsey’s

existing disclosures unquestionably do not provide that information, because McKinsey’s Protocol

authorizes it to withhold disclosure of any investments in Interested Parties made by an outside

advisor with discretionary investment authority. See Dkt. 1907-1 (Protocol) at 22; Dkt. 2426 at

82, 112, 114. Therefore, not only do McKinsey’s disclosures not reveal security-level investments

in Interested Parties, they do not even reveal the name of the investment funds that hold those

security-level interests. In its November 4 letter, however, McKinsey flatly refused to provide any

of the requested information, dubbing it “made in bad faith, argumentative, overly broad, unduly



                                                 7
       Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 8 of 12



burdensome. duplicative, and irrelevant . . . .” Ex. 2 (11/4/2019 Letter from J. Selendy to M.

Petrella) at 4.

        12.       In a meet and confer conducted on November 5, Mar-Bow indicated that it might

be willing to forego this discovery if McKinsey stipulated that, during the pendency of this case,

it held interests in the securities of the Interested Parties, including the debtor and estate creditors,

in material and significant amounts. McKinsey has refused that stipulation, and instead has only

evinced a willingness to stipulate that it could have held interests in Interested Parties during this

action. See Ex. 14 (11/7/2019 Email from E. Weisberger to M. Petrella). That stipulation, of

course, is insufficient to establish what Mar-Bow intends to prove at trial – actual and material

investment interests in Interested Parties including the debtor and creditors.

        13.       Also at the November 5 meet and confer, McKinsey stated that MIO does not know

the security-level holdings of the funds it invests in, and that Mar-Bow would have to subpoena

all of its outside managers to get that information. It further suggested that it did not have the

ability to get any responsive information that MIO might have, because it is on the “other side of

the wall.” As an initial matter, McKinsey’s sudden inability to speak or act for MIO is curious, in

light of the fact that it has repeatedly done so throughout this case and that it did so in the ANR

case.19 In any event, Mar-Bow intends to subpoena the MIO directly for its documents, which will

require it to produce all responsive documents in its “possession, custody, or control.” Chevron

Corp. v. Salazar, 275 F.R.D. 437, 447 (S.D.N.Y. 2011). And “control” is “construed broadly to



19
    See, e.g., Dkt. 2348 at 6-7 (describing MIO’s investment strategy and the holdings and the
authority accorded to MIO staff members); Dkt. 2426 at “Exhibit A” (listing all McKinsey entities
included when the term “McKinsey” is used in the Krivin Declaration and including MIO Partners,
Inc. and other MIO entities); id. at 12 (admitting that “McKinsey and MIO” share employees,
including legal and administrative personnel); id. (describing the structure and function of MIO’s
board, MIO’s investment strategy, and MIO employees); 10/29/2019 Hearing Tr. at 56-57, 61.


                                                   8
       Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 9 of 12



encompass documents that the respondent has ‘the legal right, authority, or practical ability to

obtain ... upon demand.’” Dietrich v. Bauer, 2000 WL 1171132, at *3 (S.D.N.Y. Aug. 16, 2000).20

Clearly, MIO has the ability to demand and obtain from its fiduciaries (the outside investment

managers) the individual security-level holdings of the funds it is invested in. Equally as clear,

each outside manager will have discrete, non-voluminous records that concisely list the securities

held by each fund and fund-of-funds in which it has invested MIO money. And to the extent that

MIO does not want to know what it has invested McKinsey employee funds in, the relevant

information can be passed directly to counsel and produced to Mar-Bow.

     2. Communications Between MIO and McKinsey

       14.     In its October 30 email, Mar-Bow also requested that McKinsey search the emails

of MIO professional staff for communications with McKinsey personnel outside MIO over the last

5 years. The request, at this time, is not for the emails themselves, but rather for disclosure of the

number of responsive emails so Mar-Bow can attempt to work with McKinsey to narrow the results

for production if needed. See Ex. 1.

       15.     Here again, the relevance of Mar-Bow’s request is crystal clear. If there is, in fact,

a “wall” between MIO and the rest of McKinsey, presumably there will be no (or very few) emails

between MIO and the rest of McKinsey. If the search yields a large number of results, relevant

documents will need to be produced to see if the so-called “wall” exists in both theory and reality.

Not surprisingly, in its November 4 letter, McKinsey refused to even perform the search, calling

it irrelevant. Ex. 2 at 6. In the course of its explanation, McKinsey noted that MIO and McKinsey

“share certain administrative functions such as travel procurement,” the implication being that the



20
    Presumably, MIO will seek to quash any subpoena Mar-Bow issues to it, and Mar-Bow would
respectfully request, to the extent practicable and without delaying consideration of this motion,
that the Court consider such a motion contemporaneously.
                                                  9
     Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 10 of 12



search would yield some irrelevant results. Id. at 5-6. During the November 5 meet and confer,

Mar-Bow advised McKinsey that it was not interested in emails concerning corporate travel

arrangements, and that Mar-Bow was willing to work with McKinsey to narrow the search to

exclude such communications and any other similar non-substantive communications McKinsey

might identify. McKinsey refused the offer and continued to insist that it would not perform any

search for communications between MIO professionals and other McKinsey professionals.

       16.     At a subsequent meet and confer on November 7, in what appears to be a delay

tactic, McKinsey indicated that it was considering ways to perform the search Mar-Bow requested

without breaching to so-called “wall” between MIO and McKinsey. Mar-Bow responded with an

obvious solution – since MIO and McKinsey share a general counsel, the results of the search

could be reported only to that general counsel and outside counsel. That way no one who worked

solely for McKinsey would see the documents (and of course, any communications between MIO

and McKinsey have already, by definition, already passed through “the wall.”) In response,

McKinsey changed the subject.

   3. MIO Professional Staff and Outside Managers

       17.     Finally, Mar-Bow requested the names of all MIO professional staff, and the names

of all outside investment managers for MIO and their email domains (e.g., @blackrock.com) for

the last five years. Mar-Bow also requested that McKinsey search for all emails between those

MIO professional staff and the relevant outside manager email domains and simply disclose the

number of responsive results. Mar-Bow noted that if the number of results was very large, it would

then work with McKinsey to refine and narrow the results to relevant information. See Ex. 2.

       18.     This request is also patently relevant. As noted above, McKinsey claims that MIO

has no influence over the investments of its outside managers, and indeed limited knowledge of

what those investments are. See, e.g., Dkt. 2340 at 26, 31. Mar-Bow believes that responsive
                                               10
     Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 11 of 12



documents will show that in fact, MIO professionals are deeply involved in the investments made

by their outside managers, deeply knowledgeable about the holdings of the funds that those outside

managers maintain and, in fact, direct that many investments be made. Despite the clear relevance

of this information, McKinsey once again refused to produce anything, unleashing a veritable

thesaurus of obstructionist objections, including irrelevant, non-proportional, argumentative,

overly broad, unduly burdensome, duplicative, and bad faith. Ex. 2 at 7.

                                        CONCLUSION

       19.     The discovery discussed above is directly relevant to core issues in this matter.

Mar-Bow has tried (and will continue to try) to work with McKinsey and MIO to minimize the

burden of these requests to the extent possible. But Mar-Bow cannot even get basic gating

information that would allow Mar-Bow to eliminate unnecessary discovery. In sharp contrast,

Mar-Bow has not refused to provide any of the discovery requested by McKinsey. As with the

Alix and Hojnacki depositions last year, Mar-Bow has been open and responsive, and McKinsey

remains in delay, stonewall, and obfuscate mode. The parties have precious little time to prepare

for trial. Mar-Bow respectfully requests that the Court order McKinsey and MIO to turn over all

the information requested in its October 30 correspondence immediately.

Respectfully submitted, November 8, 2019.
                                                    CADWALADER, WICKERSHAM &
                                                    TAFT LLP
                                                    Sean F. O’Shea, Esq. (pro hac vice)
                                                    Michael E. Petrella, Esq. (pro hac vice)
                                                    Amanda L. Devereux, Esq. (pro hac vice)
                                                    200 Liberty Street
                                                    New York, NY 10281
                                                    Tel. 212-504-6000
                                                    Fax. 212-504-6666
                                                    soshea@cwt.com
                                                    michael.petrella@cwt.com
                                                    amanda.devereux@cwt.com



                                               11
      Case 18-35672 Document 2463 Filed in TXSB on 11/08/19 Page 12 of 12



                                                      -and-

                                                      STEVEN RHODES CONSULTING, LLC
                                                      Steven Rhodes, Esq. (pro hac vice)
                                                      1610 Arborview Blvd.
                                                      Ann Arbor, MI 48103
                                                      Tel. 734-646-5406
                                                      rhodessw@comcast.net

                                                      -and-

                                                      Daniel L. Lemisch (pro hac vice)
                                                      Lakeview Capital Inc.
                                                      151 S. Old Woodward Ave., Ste. 400
                                                      Birmingham, MI 48009
                                                      Tel. 248-554-4900
                                                      dlemish@lakeviewcapitalinc.com

                                                      -and-

                                                      JONES MURRAY & BEATTY LLP

                                                         /s/ Christopher R. Murray
                                                      Christopher R. Murray (TBN 24081057)
                                                      Erin E. Jones (TBN 24032478)
                                                      4119 Montrose, Suite 230
                                                      Houston, TX 77006
                                                      Tel. 832-529-1999
                                                      Fax. 832-529-3393
                                                      chris@jmbllp.com
                                                      erin@jmbllp.com

                                                      Attorneys for Mar-Bow
                                                      Value Partners, LLC



                                      Certificate of Service

I certify that on November 8, 2019, I caused a copy of this pleading to be filed through the
Court’s electronic filing system and thereby served all parties registered to receive such service.

                                                      /s/ Christopher Murray
                                                      Christopher Murray




                                                 12
